DETAILED ACTION
This office action is a response to an application filed on 04/04/2022, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C 102 (a) (2) as being unpatentable over applicant admitted prior art 3GPP TS 38.214 v16.1.0, Physical layer procedures for data (Release 16), publication date is April/03/2020. (Hereinafter, the prior art is referred as “TS 38.214”).
In response to claim 1, 
TS 38.214 teaches a method for performing wireless communication by a first device, the method comprising: receiving a first sidelink control information (SCI) including information related to a resource reservation period, on a slot from a second device(section 8.1.2.2, teaches using SCI for resource allocation for sidelink transmission, section 8.1.4, using resource reservation interval is taken as using reservation period, triggering using slot n for PSCCH is read as using a slot from a device or second device for the reservation period, page 144, section 6, part “a” is interpreted as an UE or a second UE receives information);
determining a size of a selection window based on a remaining packet delay budget (section 8.1.5. determining set of slots and resource blocks teaches this limitation);
 obtaining a value of N by applying a CEILING function to a value obtained by dividing the size of the selection window by the resource reservation period (section 8.1.4. step 6, single slot resource Rxy for set SA  is equated to selection window, section 8.1.4, step 6, part “a” PrsvpRX is equated to resource reservation period, step 6, part “c”(page 145, paragraph 1), “Q” is equated to value N, this paragraph teaches using a CEILING function for determining the value of Q, section 8.1.4, (page 143) using remaining packet delay budget for determining a subset of resource is explicitly teaches taking packet delay into account for determining slots); 
determining that resources are reserved by the second device, on N slots spaced apart by a unit of the resource reservation period, after the slot in which the first SCI is received (section 8.1.5, determining set of slots and resource blocks is interpreted as determining, section, 8.1.4.,step 6, part “c”, slot(s) is equated to  N slots, SCI format 0-1 is interpreted as using SCI format 0 or first SCI, converting into logical slot Q and determining whether a slot is the first slot (after n slot) or it belong to a different set of slot (as discussed in this part) is interpreted as N slots are spaced apart by a unit of the resource reservation period, and using slots for receiving SCI format explicitly teaches determining a slot after the slot in which the first SCI is received); and 
selecting a resource for SL communication within the selection window, based on the determination (section 8.1.5, determining a set of slots and resource blocks for PSSCH is interpreted as selecting a resource for SL communication based on resource Rxy for set SA  or a selection window discussed in section 8.1.4. step 6, part “c” or select), 
wherein the N is a positive integer (section 8.1.4, step 6, part “c” “Q” is equated to a positive number).
In response to claim 2, 
TS 38.214 teaches wherein a least one resource reserved by the first device on the N slots spaced apart by the unit of the resource reservation period is excluded from candidate resources (section, 8.1.4.,step 6, part “c”, converting into logical slot Q and determining whether a slot is the first slot (after n slot) or it belong to a different set of slot (as discussed in this part) is interpreted as N slots are spaced apart, step 7, using 3dB as a priority value for a candidate single slot is interpreted as excluding candidate resources from resource reservation period using a priority procedure).
In response to claim 3, 
TS 38.214 teaches wherein the resource includes a physical sidelink control channel (PSCCH) resource and a physical sidelink shared channel (PSSCH) resource (section 8.1.4, paragraph 1 teaches this limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-16 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over TS 38.214 in view of Hoang et al. (hereinafter, “Hoang”; WO 2020033381).
In response to claim 12, 
TS 38.214 does not teach explicitly about claim 12.
Hoang teaches wherein the size of the selection window is determined based on quality of service (QoS) requirements (paragraph 146, resource selection window is equated to selection window and Tmin or Tmax is equated to size of selection window, determining Tmin or Tmax based on QoS of a packet teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TS 38.214 for determining size of the selection window is determined based on quality of service (QoS) requirements as taught by Hoang because it would allow using a bakeoff counter with apriority procedure for selecting a resource pool. 


In response to claims 14 and 20,
TS 38.214 teaches receiving a first sidelink control information (SCI) including information related to a resource reservation period, on a slot from a second device; determining a size of a selection window based on a remaining packet delay budget; obtaining a value of N by applying a CEILING function to a value obtained by dividing the size of the selection window by the resource reservation period; determining that resources are reserved by the second device, on N slots spaced apart by a unit of the resource reservation period, after the slot in which the first SCI is received; and selecting a resource for SL communication within the selection window, based on the determination, wherein the N is a positive integer (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
TS 38.214 does not teach explicitly about a first device configured to perform wireless communication, the first device comprising: one or more transceivers; and one or more processors connected to the one or more transceivers; and one or more memories connected to the one or more processors and storing instructions that, when executed by the one or more processors, control the first device to perform operations comprising. 
Hoang teaches a first device configured to perform wireless communication, the first device comprising: one or more transceivers; and one or more processors connected to the one or more transceivers; and one or more memories connected to the one or more processors and storing instructions that, when executed by the one or more processors, control the first device to perform operations comprising (paragraphs 38-39 and 43 teach this limitation):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify TS 38.214 for using one or more transceivers; and one or more processors connected to the one or more transceivers; and one or more memories connected to the one or more processors and storing instructions that, when executed by the one or more processors of a first device as taught by IIOANG because it would allow using a bakeoff counter with apriority procedure for selecting a resource pool. 
In response to claim 15, 
TS 38.214 in view of Hoang teaches wherein a least one resource reserved by the first device on the N slots spaced apart by the unit of the resource reservation period is excluded from candidate resources (this limitation is identical to claim 2, it is rejected as claim 2).
In response to claim 16, 
TS 38.214 in view of Hoang teaches wherein the resource includes a physical sidelink control channel (PSCCH) resource and a physical sidelink shared channel (PSSCH) resource (this limitation is identical to claim 3, it is rejected as claim 3).
Allowable Subject Matter
Claims 4-11,13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TS 38.214 v16.1.0, Physical layer procedures for data (Release 16)………..pages 140-145.
WO 2020033381……………paragraph 146.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466